6 So.3d 696 (2009)
Ray CASCELLA, Appellant,
v.
CANAVERAL PORT AUTHORITY, Appellee.
No. 5D08-1437.
District Court of Appeal of Florida, Fifth District.
March 20, 2009.
Rehearing Denied April 17, 2009.
Paul E. Bross, Merritt Island, for Appellant.
Francis H. Sheppard and Candy L. Messersmith, of Rumberger, Kirk & Caldwell, Orlando, for Appellee.
GRIFFIN, J.
Raymond Cascella ["Cascella"] appeals the trial court's summary final judgment in favor of the Canaveral Port Authority ["CPA"]. On appeal, Cascella argues that the trial court erred because a material issue of fact existed as to whether he had a leasehold interest in real property to transfer through assignment.
In prior bankruptcy proceedings, there had been a specific finding of the Bankruptcy Court that the lease at issue was validly terminated prior to April 6, 1999, thereby invalidating Cascella's effort to assign the lease in 2001. We understand Cascella's argument why the lease was not terminated and was subject to assignment; however, the unexplained source of the subsequent events on which he relies appears to be due to some arcanum of bankruptcy law or an incomplete record. Even if the bankruptcy order were not dispositive, the trial court correctly entered summary judgment in favor of CPA because, under the facts, it did not, as a matter of law, unreasonably withhold consent. See Sun First Nat'l Bank v. Grinnell, 416 So.2d 829 (Fla. 5th DCA 1982).
AFFIRMED.
LAWSON and COHEN, JJ., concur.